          June 18, 2021                                                      T 212.503.0665
                                                                             F 212.218.2200
                                                                             BPArgyle@Venable.com


         VIA ECF ONLY

         The Honorable John P. Cronan
         United States District Court for the Southern District of New York
         Daniel Patrick Moynihan United States Courthouse
         500 Pearl Street
         New York, New York 10007

         Re:      Jacobs Project Mgmt. Co. v. The Travelers Indemn. Co., Case No. 1:21-cv-4101
                  Request to Adjourn Initial Pretrial Conference and Associated Deadlines

         Dear Judge Cronan:

                Venable represents Plaintiff Jacobs Project Management Co. in the action referenced
         above. Defendant The Travelers Indemnity Company is represented by Joanne Engeldrum, Esq.,
         Rivkin Radler LLP. Third-Party Defendant Harleysville Insurance Company has not yet been
         served or appeared in this action.

                 I write on behalf of all parties, who are pleased to report that they have reached an
         agreement in principle to settle this lawsuit. The parties are currently finalizing the necessary
         settlement paperwork, and respectfully request an adjournment of all deadlines so as to conclude
         the settlement process.

                 Specifically, the Court has scheduled an Initial Pretrial Conference on Monday, June 28,
         2021 at 11:30 AM EDT. The parties respectfully request an adjournment of this Conference, as
         well as all associated deadlines, to July 28, 2021 or at any date thereafter that the Court deems
         appropriate. There have been no previous requests for this adjournment. All parties join in this
         request.

                  We thank the Court for its time and attention to this matter.

                                                                             Respectfully submitted,



                                                                             Benjamin P. Argyle

         cc:      Michael J. O’Connor, Esq., Venable LLP (pro hac vice forthcoming)
                  Cary L. Finkelstein, Esq., Venable LLP (pro hac vice forthcoming)
                  Joanne Engeldrum, Esq., Rivkin Radler LLP, Attorneys for Defendant
                  Arthur McQuillan, Esq., Nationwide/Harleysville (via email only)

This request is granted. The IPTC scheduled for June 28, 2021 at
11:30 a.m. is adjourned to August 2, 2021 at 11:30 a.m.

SO ORDERED.
                              ___________________________
Date: June 19, 2021           JOHN P. CRONAN
      New York, New York      United States District Judge
